Case 17-17480-mdc        Doc 58     Filed 11/05/18 Entered 11/05/18 18:19:43            Desc Main
                                    Document     Page 1 of 2


                     IN THE UNITED STATES BANKRUPTCY COURT
                    FOR THE EASTERN DISTRICT OF PENNSYLVANIA
                              PHILADELPHIA DIVISION

In re: HOLLY L. FRY                                   )
        Debtor                                        )
                                                      )   CHAPTER 13
AMERICREDIT FINANCIAL                                 )
SERVICES, INC. dba GM FINANCIAL                       )   Case No.: 17-17480 (MDC)
     Moving Party                                     )
                                                      )   Hearing Date: 12-4-18 at 10:30 AM
  v.                                                  )
                                                      )
HOLLY L. FRY                                          )   11 U.S.C. 362
 THOMAS J. FARRELL                                    )
    Respondent                                        )   11 U.S.C. 1301
                                                      )
WILLIAM C. MILLER                                     )
     Trustee                                          )
                                                      )
                                                      )

         NOTICE OF MOTION, RESPONSE DEADLINE, AND HEARING DATE

         AmeriCredit Financial Services, Inc. dba GM Financial has filed a Motion For Relief
       From The Automatic Stay And Co-Debtor Stay with the Court for relief from the automatic
       stay of 11 U.S.C. 362 and co-debtor stay of 11 U.S.C. 1301.

         Your rights may be affected. You should read these papers carefully and discuss
       them with your attorney, if you have one in this bankruptcy case. (If you do not have
       an attorney, you may wish to consult an attorney.)

              1. If you do not want the court to grant the relief sought in the motion or if you
       want the court to consider you views on the motion, then on or before November 20, 2018
       you or your attorney must do all of the following:

                       (a) file an answer explaining your position at:
                                   United States Bankruptcy Court
                                      Robert N.C. Nix Building
                                    900 Market Street, Suite 400
                                    Philadelphia, PA 19107-4299

        If you mail an answer to the bankruptcy clerk’s office for filing, you must mail it
       early enough so that it will be received on or before the date stated above; and

                       (b) mail a copy to the movant’s attorney:
                              Morton & Craig, LLC
                              Attn.: William E. Craig, Esquire
                              110 Marter Avenue, Suite 301
                              Moorestown, NJ 08057



                                                -1-
Case 17-17480-mdc      Doc 58    Filed 11/05/18 Entered 11/05/18 18:19:43            Desc Main
                                 Document     Page 2 of 2



             2. If you or your attorney do not take the steps described in paragraphs 1(a) and
      1(b) above and attend the hearing, the court may enter an order granting the relief
      requested in the motion.

             3. A hearing on the motion is scheduled to be held before the Honorable
      Magdeline D. Coleman on December 4, 2018 at 10:30 am in Courtroom number 2,
      United States Bankruptcy Court, Robert N.C. Nix Building, 900 Market Street, Suite 400,
      Philadelphia, PA 19107-4299.

              4. If a copy of the motion is not enclosed, a copy of the motion will be provided
      to you if you request a copy from the attorney named in paragraph 1(b).

            5. You may contact the Bankruptcy Clerk’s office at 215-048-2800 to find out
      whether the hearing has been canceled because no one filed an answer.


      Date: 11/5/18

                                    /s/ William E. Craig
                                    William E. Craig, Esquire
                                    Attorney for AmeriCredit Financial Services, Inc.
                                    dba GM Financial




                                             -2-
